DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Applicant previously elected species A, which was identified as corresponding to the embodiment shown in Figure 1A (see response filed 14-Mar-2022, page 6).
Applicant has now added new claim 28 which is “supported by the present application, including the Specification and Figure 1D.” (See Amendment, page 8).  Figure 1D was previously identified as corresponding to Species D, which is non-elected by Applicant.  As such, claim 28 is withdrawn from further consideration.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 16-19, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno (US 2009/0277727).
Regarding claim 14, Ueno discloses a brake device for a utility vehicle with drivetrains (see Abstract, FIG. 1; ¶ 0035) including a first drivetrain and a second drivetrain (see ¶ 0035), comprising: a first vehicle brake (32, 33, 34, 35, 36), which is arranged along the first drivetrain (see FIG. 1), as seen from a first wheel hub (22), downstream of a first transmission (14, 15, 16) (see FIG. 1); wherein the first drivetrain includes a first electric drive motor (5), the first transmission (14, 15, 16) and the first wheel hub (22); and a second vehicle brake (32, 33, 34, 35, 36) (see also ¶ 0035), which is arranged along the second drivetrain (see FIG. 1) (see also ¶ 0035), as seen from a second wheel hub (22) (see also ¶ 0035), downstream of a second transmission (14, 15, 16) (see FIG. 1) (see also ¶ 0035); wherein the second drivetrain includes a second electric drive motor (5) (see also ¶ 0035), the second transmission (14, 15, 16) (see also ¶ 0035) and the second wheel hub (22) (see also ¶ 0035); and wherein the first wheel brake is arranged between the first transmission and the first electric motor (see FIG. 1), and wherein the second wheel brake is arranged between the second transmission and the second electric motor (see FIG. 1) (see also ¶ 0035). 
Regarding claim 16, Ueno discloses that each of the vehicle brakes includes at least one of a pneumatic actuator, a hydraulic actuator (42) (see ¶ 0053), and/or an electric actuator.
Regarding claim 17, Ueno discloses that there is liquid cooling for each of the vehicle brakes and/or at least one electric prime mover (see ¶ 0043, “wet type brake”).
Regarding claim 18, Ueno discloses that each of the vehicle brakes includes a parking brake function (see ¶ 0055).
Regarding claim 19, Ueno discloses a drivetrain system for a utility vehicle (see Abstract, FIG. 1), comprising: a first electric drive motor (5) and a second electric driver motor (5) (see ¶ 0035); a first transmission (14, 15, 16) and a second transmission (14, 15, 16) (see ¶ 0035); a first wheel hub (22) and a second wheel hub (22) (see ¶ 0035), wherein the first transmission is arranged between the first electric drive motor and the first wheel hub (see FIG. 1), and wherein the second transmission is arranged between the second electric drive motor and the second wheel hub (see FIG. 1) (see also ¶ 0035); and a brake device, including a first vehicle brake (32, 33, 34, 35, 36) and a second vehicle brake (32, 33, 34, 35, 36) (see ¶ 0035), each of which is arranged along a respective drivetrain (see FIG. 1), as seen from a respective one of the wheel hubs, downstream of a respective one of the transmissions (see FIG. 1); wherein the drivetrain system includes a first drive train and a second drive train (see FIG. 1; see also ¶ 0035) wherein the first drive train includes the first electric drive motor, the first transmission and the first wheel hub (see FIG. 1) and wherein the second drive train includes the second electric drive motor, the second transmission and the second wheel hub (see FIG. 1) (see also ¶ 0035), and wherein the first wheel brake is arranged between the first transmission and the first electric motor (see FIG. 1), and wherein the second wheel brake is arranged between the second transmission and the second electric motor (see FIG. 1) (see also ¶ 0035).
Regarding claim 26, Ueno discloses a vehicle (see Abstract, FIG. 1), comprising: a drivetrain system for the vehicle (see Abstract, FIG. 1), which is a utility vehicle (see Abstract, FIG. 1), including: a first electric drive motor (5) and a second electric driver motor (5) (see ¶ 0035); a first transmission (14, 15, 16) and a second transmission (14, 15, 16) (see ¶ 0035); a first wheel hub (22) and a second wheel hub (22) (see ¶ 0035), wherein the first transmission is arranged between the first electric drive motor and the first wheel hub (see FIG. 1), and wherein the second transmission is arranged between the second electric drive motor and the second wheel hub (see FIG. 1) (see also ¶ 0035); and a brake device, including a first vehicle brake (32, 33, 34, 35, 36) and a second vehicle brake (32, 33, 34, 35, 36) (see ¶ 0035), each of which is arranged along a respective drivetrain (see FIG. 1), as seen from a respective one of the wheel hubs, downstream of a respective one of the transmissions (see FIG. 1); wherein the drivetrain system includes a first drive train and a second drive train (see FIG. 1; see also ¶ 0035) wherein the first drive train includes the first electric drive motor, the first transmission and the first wheel hub (see FIG. 1) and wherein the second drive train includes the second electric drive motor, the second transmission and the second wheel hub (see FIG. 1) (see also ¶ 0035), and wherein the first wheel brake is arranged between the first transmission and the first electric motor (see FIG. 1), and wherein the second wheel brake is arranged between the second transmission and the second electric motor (see FIG. 1) (see also ¶ 0035).
Regarding claim 27, Ueno discloses that the vehicle is a utility vehicle (see ¶ 0001).
Response to Arguments
Applicant's arguments filed 28-Jun-2022 have been fully considered but they are not persuasive.
Regarding the rejection of independent claims 14, 19 and 26 as being anticipated by Ueno,  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant only lists the entirety of claim 14 and then generally states that “any review of the applied reference(s) does not in any way disclose the features of [the independent claims].” (See amendment, pages 7-8).  In view of Applicant’s lack of arguments, no specific response can be provided.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
July 6, 2022